Title: To George Washington from William Ramsay, 22 September 1756
From: Ramsay, William
To: Washington, George



Dear Sir
Alexandria Septr 22d 1756

Yours to Mr Kirkpatrick I have just perus’d, of my truth yo. may depend on, & that I wish my Capacity was equal to my inclination of advising you for the best.
Know Sir, that ev’ry Gentn in an exalted Station raises envy, & ev’ry person takes the Liberty of judging, or rather determining (witht judging) from Appearances, (or information) without weighing circumstances, or the proper causes, on which their judgemt ought to be founded. When the most rash attempts are attended with success, they generaly meet Applause; but the best plan’d & executed scheme to all human Appearance, are branded & loaded with ev’ry odious Epithet if they fail. Our Author seems to reflect more on the Governor & the Gentn recommending many officers to Commissions (you are not culpable in at all) than you as commander in chief. “When Men are advanc’d according to Seniority, the Interest & influence of Friends &c., and not according to merit” has no meaning (in my Oppinion) to you. if the Scribler intended it, he mistakes greatly; for at the time yo. were call’d, you had given signal proofs of your regard to your Country, of your dissinterestedness in exposing your self witht any Commission, & of your courage & bravery both in that & many other actions, which your Friends think of with pleasure, & was no doubt the Sole cause of your being Appointed to so important a trust—“When the common soldiers are abused, in a fit of humor or passion & thro; an ostentation of Authority; &c.” The Scribler must take things on trust with regard to you, your humane dissposition

will clear yo. in One part, & your not calling the Offenders to justice, if such there were; your ignorance of such treatmt must at all events acquit you of ev’ry other. Upon the whole Sr, triumph in your innocency, your dissinterestedness, your unwearied Application & Zeal for your Countrys good, determine you to continue in its service at a time there may be the greatest call for you, & when probably some signa⟨l⟩ Day, may mark you the bravest (as hitherto you have been) of her sons—Shew your contempt of the Scribler by your Silence, your watchfulness & care, & thereby dissapoint him. I have just snatch’d a few Moments from a thin Court to thro. these crude tho’ts together, but they & any services I can do you are offer’d by your sincere friend & welwisher

Wm Ramsay

